Case 2:19-cv-01689-RRM-AKT Document 46 Filed 08/28/19 Page 1 of 1 PagelD #: 195

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ROBERT FOOTMAN
Plaintiff

Case Number 2:19-cv-01689-RRM-AKT

VS.

EXPERIAN INFORMATION
SOLUTIONS, INC., et. al.

|
|
|
|
|
|
|
Defendants |
|

 

NOTICE OF VOLUNTARY DISMISSAL

PLEASE TAKE NOTICE that Plaintiff, ROBERT FOOTMAN, pursuant to Rule
41(a)(1)(i) of the Rules of the United States District Court, hereby dismisses the action captioned
above against SECURITY CREDIT SERVICES, LLC, ACCELERATED FINANCIAL
SOLUTIONS, LLC and CITIBANK, N.A. without prejudice. Each party is responsible for their
own attorney’s fees.

Vullings Law Group, LLC

BY: pert

Brent F. Vullings, Esq¢/
3953 Ridge Pike Suite 102
Collegeville, PA 19426
610-489-6060

Attorney for Plaintiff
Robert Footman
